Case 5:19-mj-00020 Document 1 Filed 06/03/19 Page 1 of 1 PagelD #: 1

AO 91 (Rev. 11/11) Criminal Compiaint

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

    
    

 

 

 

United States of America )
Vv. )
) Case No. PONS Baws Couse®
. Southem Disiviat of West Virgin
Gary Wayne Lilly 5:19-mj-20 <
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 1, 2018 in the county of Raleigh in the
Southern District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2423(b) Travel in interstate commerce for the purpose of engaging in illicit sexual
conduct with another person, as defined in 18 U.S.C. § 2423(f}, or attempt to
do so.

This criminal complaint is based on these facts:

On or about June 1, 2019, Gary Wayne Lilly, age 39, knowingly traveled in interstate commerce, that is, from at or near
Josephine, Raleigh County, WV to Bluefield, VA for the purpose of engaging in illicit sexual conduct, that is, sexual
intercourse, with what he believed to be a 13 year old giri. Lilly was arrested in the vicinity of the location in Bluefield,
VA where he had arranged to meet the purported minor for the purpose of engaging in the illicit sexual activity.

1 Continued on the attached sheet.
AeA HM. Hoe
Complainayt’s Signature

Det. Wayne Long, Raleigh County Sheriff's Office

Printed name and title

 

Sworn to before me and signed in my presence.

5
“ '
7
pt
Date: 06/03/2019 / Bp.

Judge's signature

 

City and state: Beckley, West Virginia Omar J. Aboulhosn, United States Magistrate Judge

Printed name and title

 

 
